Citation Nr: 0207131	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability including as secondary to service-connected right 
knee status post total arthroplasty.

2.  Entitlement to service connection for a right ankle 
including as secondary to service-connected right knee status 
post total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
1974.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to service 
connection for left knee and right ankle disabilities as 
secondary to service-connected disability of the right knee.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996, a transcript of which has been 
associated with the claims file.

In November 1998, after adjudicating other issues then 
pending on appeal, the Board remanded the case to the RO for 
further adjudicative actions.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A right ankle disability was not shown in active service 
or for many years thereafter.

2.  A right ankle disability is not causally related to the 
service-connected right knee status post total arthroplasty.  



3.  Postoperative residuals of a left knee disability, first 
noted on the veteran's service enlistment physical 
examination report, did not worsen during active service.

4.  A left knee disability is not causally related to the 
service-connected right knee  status post total arthroplasty.

5.  The issues on appeal do not involve medical complexity or 
controversy requiring an opinion from an independent medical 
expert.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service and is not proximately due to, 
the result of, or aggravated by the service-connected right 
knee status post total arthroplasty.  38 U.S.C.A. §§  1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Residuals of a left knee disability which clearly and 
unmistakably preexisted active service, thereby rebutting the 
presumption of soundness at induction, were not aggravated 
therein, and are not proximately due to, the result of, or 
aggravated by the service-connected right knee total 
arthroplasty.  38 U.S.C.A. §§ 1111, 1132, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.310(a) (2001); Allene v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for obtaining an independent medical expert 
opinion have not been satisfied.  38 U.S.C.A. §§ 5109, 7109 
(West 1991). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An October 11, 1972 physical examination report for 
enlistment purposes showed postoperative bilateral knee scars 
with negative residual functional impairment.  

An October 11, 1972 private medical statement from WAN, MD, 
referred to the veteran's history of surgery on both knees.  
It was noted that surgery was performed on the left knee in 
June 1970.  It was also noted that surgery was performed on 
the right knee in December 1970 and in April 1971.  The 
private physician stated that he saw no reason such history 
of knee surgeries should keep the veteran from fulfilling his 
military obligation.  

An October 16, 1972 service orthopedic consultation report 
shows that the veteran reported a preservice history of 
dislocating bilateral patella, beginning at age 17.  In 1969, 
he had repair of the dislocating patellae with no problem 
postoperatively.

It was noted that in 1970, he had a tear of the medial 
meniscus on the right, requiring a meniscectomy.  Over the 
past two years he had had no problems.  He was on an active 
exercise program for his knees.  He noted working over the 
past two years as a kitchen helper.  He worked on his feet 
throughout his shift and was able to go up and down stairs 
without any problems.  

On objective examination old healed scars on the medial side 
of the knee were noted bilaterally from previous surgeries.  
It was noted that the veteran had a range of motion from full 
extension to 135 of degrees flexion, bilaterally.  There was 
no weakness of the quadriceps or hamstring muscles.  There 
was no ligamentous instability.  

McMurray's test was negative bilaterally.  There was mild 
crepitation of the patellofemoral joint on the right with 
motion but no pain.  X-rays of both knees were considered 
unremarkable.  The examiner noted that he saw no reason why 
the veteran should be considered not eligible for enlistment. 

The remaining service medical records including a December 
1973 medical board report primarily refer to treatment for 
right knee impairment due to an injury in service. 

The service medical records including a December 1973 medical 
board report are silent for any significant left knee 
symptoms or complaints.  A January 1974 service clinical 
record is silent or any pertinent left knee complaint or 
symptom.

The veteran's service medical records are silent for any 
right ankle disability. 

A November 1974 VA orthopedic examination report shows the 
veteran was working as a forklifter.  There was no mention of 
right ankle or left knee problems or findings.  

A November 1977 physical examination report shows a normal 
left knee on objective examination.  There was no mention of 
a right ankle disability.  

An April 1980 VA orthopedic examination report shows the 
veteran working in maintenance.  In addition to a medical 
history of right knee problems it was noted by the examiner 
that in the late 1960's the veteran was shown to have had a 
left knee medial meniscectomy.  The knee popped on him once 
in a while, the last time two years earlier.  On objective 
examination the left knee demonstrated full range of motion.  
The left knee joint was considered stable.  No right ankle 
disability was noted.  Diagnoses were postoperative 
arthrotomy of the right knee with pyarthrosis with residual 
and postoperative left knee meniscectomy with minimal 
residual.  

An October 1987 VA x-ray report shows a normal left knee 
joint.  

A June 1992 VA clinical record shows the left knee with 
minimal pain.  Range of motion was reported as 0 to 125 
degrees with Grade I Lachman's.  

Documentation referable to an August 1993 favorable Social 
Security Administration (SSA) decision awarding disability 
benefits with voluminous supporting medical evidence 
consisting of VA and private medical records is silent for 
any pertinent information.  

An April 1994 VA orthopedic examination report shows left 
knee range of motion was from 0 to 130 degrees.  There was no 
pertinent diagnosis.

A March 1995 VA orthopedic examination report shows that on 
objective  examination the left knee revealed a seven inch 
anterior scar.  The left knee demonstrated flexion from 0 to 
120 degrees.  The left knee showed firm medial and lateral 
collateral ligaments.  McMurray's and Lachman's sign were 
negative on the left.  

A June 1996 VA orthopedic examination report shows that in 
addition to bilateral knee problems, the veteran complained 
of right ankle pain.  On objective examination the left knee 
had flexion to 140 degrees with full extension to 0 degrees.  
An x-ray of the left knee was negative.  Pertinent diagnoses 
were S/P right knee replacement; left knee pain, by history 
and ankles with full range of motion.  

In October 1996 the appellant attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
(T.) is on file.  He stated that due to the instability of 
his service-connected right knee, he started falling after 
service and injured his left knee.  T-9.  He noted that at 
the time he injured his right knee in service he also twisted 
his right ankle "real bad."  T-10.  He noted twisting his 
right ankle many times since service.  T-10.  He indicated 
that when his right knee gives out due to instability, it 
produces undue strain on his right ankle.  T-11  He noted 
that he never saw anyone on a professional basis as far as 
his ankle was concerned.  T-11.

A January 1997 VA orthopedic examination report shows the 
veteran reported injuring his left knee years prior to active 
service.  He noted that he did not have any residual 
problems.  Also, he noted sustaining an injury while playing 
football and subsequently having some cartilage removed in 
his left knee.  It was noted that he again stated that there 
was no residual problem.  The veteran stated he was not 
currently complaining of any left knee problems on 
examination.

Additionally, the veteran stated that he had a history of 
right ankle strain since 1985.  He stated that the right 
ankle pain was especially worse when he went up stairs or 
down stairs.  He described the ankle pain as constant but 
worse on active movement.  He noted that the ankle pain was 
not functionally disabling.  

It was noted that the veteran had a history of left knee 
injury at age 16 without residual problems.  Again this 
occurred while playing football and he subsequently had some 
cartilage removed, which is why there is a scar over the left 
knee.  

Also, it was noted that the veteran stated he had a right 
ankle strain in 1985.  The examiner stated that the injury 
was isolated and had not been originally caused by or 
exacerbated by the right knee injury.  It was noted that 
clinically there was no evidence of an ongoing problem of the 
right ankle.  Also, it was noted that radiographically, there 
was evidence for previous ligamentous injury without evidence 
presently for either an overuse type of problem because of 
the right knee injury or any type of arthritis or problem 
from the original ligamentous injury.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).




Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

38 U.S.C.A. § 1111 provides that every person employed in the 
active military, naval, or air service, in wartime, shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. §§ 1132, 
1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

In a recent case, the United States Court of Appeals for 
Veterans Claims (CAVC) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable. In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (2001). See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a) (2001); see also Paulson v. Brown, 7 Vet. App. 
466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Disability which is proximately due to, the result of, or 
aggravated by a service connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran did not have any foreign or combat service.  
Therefore the provisions of 38 U.S.C.A. 1154(b) are not for 
consideration. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In April 2001, the RO notified the veteran that the issues on 
appeal had been considered in light of the VCAA of 2000.  The 
Board may proceed to issue a decision at this time with 
respect to the issues of entitlement to service connection 
for right ankle and left knee disabilities including as 
secondary to a service-connected disability of the right 
knee.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain. 

A review of the veteran's claims file reflects that his 
service medical records, voluminous post service private and 
VA medical records, a copy of a favorable SSA decision 
awarding disability benefits and supporting medical records, 
a copy of an October 1996 RO hearing transcript and a January 
1997 report of a VA orthopedic examination with opinion 
regarding the issues on appeal have been associated with the 
veteran's claims folder.

The current evidence of record provides a complete basis for 
addressing the merits of the veteran's claims of entitlement 
to service connection for right ankle and left knee 
disabilities including as secondary to a service-connected 
disability of the right knee.  

The Board notes that, with respect to the issues on appeal, 
the veteran's representative has requested an independent 
medical expert opinion.  The Board may secure an independent 
medical expert opinion when, in its judgment, such an opinion 
is warranted by the medical complexity or controversy 
involved in an appeal.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 
1991); 38 C.F.R. § 20.901(d) (2001).  

In this case, as there are no conflicting medical opinions of 
record, the Board finds no medical complexity or controversy 
that would warrant an independent medical expert opinion.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for additional development.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).   

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection for a right ankle 
disability including as secondary to 
service-connected right knee status post 
total arthroplasty.

A comprehensive review of the evidence of record demonstrates 
that a right ankle disability was not present during active 
service.  Moreover, the Board notes that a right ankle 
disability was first noted many years following separation 
from active duty.  Significantly, the record is absent any 
competent medical evidence of an etiologic link or nexus 
between any right ankle disability first noted many years 
postservice and any incident therein.  

In this regard, the Board notes that on a recent VA 
orthopedic examination with benefit of review of the 
veteran's claims file, a medical specialist indicated that 
the record first suggested the onset of an identifiable right 
ankle disability in 1985 associated with a postservice 
injury.  There was no evidence of an etiologic relationship 
between the veteran's right ankle disability demonstrated 
many years postservice and any incident of active duty.

Moreover, the medical specialist essentially opined that any 
present right ankle disability is not proximately due to or 
the result of a service-connected right knee disability.  
Additionally the medical specialist stated that the veteran's 
right ankle disability is not aggravated by his service-
connected right knee disability.

The veteran presently maintains that he developed a right 
ankle disability in service or due to excess ankle strain 
associated with an unstable service-connected right knee 
joint.  The CAVC has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right ankle 
disability including as secondary to service connected 
disability of the right knee.  See Gilbert, supra.


Service connection for a left knee 
disability including as secondary to 
service connected right knee status post 
total arthroplasty.  

The Board notes that postoperative residuals of a left knee 
disability were noted on a report of a physical examination 
for entry onto active duty. 

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

The first analysis is based on the concession that the 
veteran had preexisting postoperative residuals of a left 
knee disability demonstrated on a service entrance 
examination in October 1972.  The Board notes that an 
enlistment follow-up orthopedic consultation report showed a 
preservice left knee surgery for dislocating patella.  An 
October 1972 private medical statement confirmed the fact 
that surgery was undertaken for a left knee disability prior 
to active service. 

The CAVC has held that in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  Crowe v. Brown, 7 Vet. App. 238 (1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a). See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Importantly, the Board recognizes that on an October 1972 
enlistment examination report, the veteran's postoperative 
residuals of left knee surgery were not shown to be other 
than asymptomatic.  

An enlistment follow-up orthopedic consultation at that time 
noted old, healed scarring on the medial side of the left 
knee from previous surgery.  It was noted that the veteran 
had essentially full range of motion of the left knee.  There 
was no weakness of the quadriceps or hamstring muscles.  
There was no ligamentous instability.  McMurray's test was 
negative.  X-rays of the left knee were unremarkable.  The 
examiner noted that he saw no reason why the veteran should 
be considered not eligible for enlistment. 



Significantly, an October 1967 private medical statement 
referred to a preservice history of left knee surgery.  The 
private physician noted that he did not see any reason why 
the veteran should keep him out of fulfilling his military 
obligation.  

Importantly, the service medical records including a report 
of a medical board proceeding are silent for any left knee 
symptoms or complaints.  In other words, the service medical 
records are absent any objective findings suggestive of a 
chronic worsening of the veteran's preexisting left knee 
disability in service beyond the natural progress of such 
disability. 

Significantly, the Board may not overlook the fact that a 
report of an initial VA physical examination in November 1974 
was silent for any objectively demonstrated left knee 
disability.  Subsequently dated clinical records and reports 
of VA examinations are similarly silent for any significant 
left knee symptoms or complaints.  

The Board notes that a VA orthopedic examination report in 
January 1997 essentially demonstrated normal findings of the 
left knee on objective testing.  The veteran denied any left 
knee problems, as he had on numerous occasions previously.  

The lack of any pertinent postservice clinical evidence of 
postoperative residuals of a left knee disability, especially 
at a time proximate to separation from active service, 
further strengthens the finding that there was no underlying 
advancement in natural progress as opposed to merely 
temporary exacerbation of symptoms in service.  

Moreover, the private medical evidence of record including a 
favorable SSA decision awarding disability benefits and the 
voluminous associated medical documents contain no competent 
medical opinion associating the left knee with service or the 
right knee on any basis.  



Thus, there is no competent evidence showing any permanent 
increase in severity of the veteran's preexisting 
postoperative residuals of a left knee disability during 
active service.  As such, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).

Additionally, the Board notes that on a recent VA orthopedic 
examination in January 1997 with benefit of review of the 
veteran's claims file, the examiner's opinion failed to show 
that the veteran's preservice left knee disability is 
proximately due to, the result of, or aggravated by his 
service-connected right knee disability. 

The veteran essentially maintains that he developed a left 
knee disability due to excess knee strain associated with an 
unstable service-connected right knee or that his service-
connected right knee disability aggravates his left knee 
disability.  The CAVC has held that while a lay person such 
as the veteran who is not shown to have any medical 
qualifications, is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, he is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability 
including as secondary to service-connected right knee status 
post total arthroplasty.  See Gilbert, supra.


ORDER

Entitlement to service connection for left knee and right 
ankle disabilities including as secondary to service-
connected right knee status post total arthroplasty is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

